                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


PAUL LITTLE,

     Plaintiff,

v.                                           Case No: 8:20-cv-02196-WFJ-AEP

RITCHEY’S TRUCK REPAIR, INC.
and RITCHEY’S WRECKER AND
TRANSPORT SERVICE, L.L.C.,

  Defendants.
_______________________________/

               MOTION FOR EXTENSION OF TIME AND
             FOR THE COURT TO SELECT THE MEDIATOR.

         COMES NOW, the Plaintiff, by and through undersigned counsel,

pursuant to FED. R. CIV. P. 6(b)(1) and MDFL Local Rule 3.08, and

respectfully moves this honorable court for an extension of time to complete

mediation, and for the court to select a mediator in this case. As grounds,

the Plaintiff states the following to show good cause and excusable neglect:


1) The parties have not been able to agree upon a mediator, even after

     considerable1 discussion:


1
  For convenience, all email traffic between the parties on these issues has been attached
to this motion as Composite Exhibit A


                                             1
a) The Plaintiff’s lead attorney on the case and Florida Managing Partner

   for our firm, Sylvain Robitaille, retired from our firm and from the

   active practice of law. Mr. Robitaille remains affiliated with our firm

   to wend down cases that is not likely to result in trial or complex

   pleadings. He remains in an advisory capacity on this case.


b) During the transition process, our firm’s new Florida Managing

   Partner, Serena Kurtz, was struck with COVID-19 and was unable to

   assign a new lead counsel to this case until she returned to work on

   Tuesday, February 16, 2021. Upon her return, Ms. Kurtz instructed

   the undersigned to contact opposing counsel and propose a mediator.


c) Plaintiff’s counsel were hoping that even though the selection

   deadline had passed, reaching agreement with opposing counsel on a

   mediator allow us to conduct a mediation before the March 1 deadline.


d) On February 16, 2021, via email, undersigned offered the name of

   Patricia Sigman, who is a certified MDFL mediator in the Tampa

   division specializing in Labor law (see page 50 of the MDFL mediator

   list). Ms. Sigman is also has been Board Certified in Labor and

   Employment Law since 2001. Florida Bar member profile webpage



                                   2
   for Patricia Sigman, https://www.floridabar.org/mybarprofile/961957

   (last accessed February 27, 2021).


e) After not receiving any response, our firm’s senior partner, along with

   Florida Managing Partner Kurtz, reached out by phone to opposing

   counsel on February 17, 2021. During that conversation, opposing

   counsel indicated that the reason he did not accept Ms. Sigman was

   because he had not worked with her before and she did not have an

   office in the Tampa area. Ms. Kurtz called opposing counsel back

   within the hour, and proposed two other mediators, Alan S. Zimmet

   (see page 61 of the MDFL mediator list) and Edward H. Ward (see

   page 60 of the MDFL mediator list). Both of who have offices in

   Tampa.


f) On Wednesday, February 24, 2021, the undersigned sent an email

   asking opposing counsel if he had object to filing a motion to extend

   time to conduct the mediation, because of there was no time left to

   conduct a mediation in the time remaining before the March 1, 2021

   deadline. Undersigned explained that we objected to Ms. Evans

   because she did not have a specialty of Labor law. The undersigned

   put forward two additional mediator candidates: Chris Barker (see



                                   3
   page 3 of the MDFL mediator list) and Roger Benson (see page 4 of

   the MDFL mediator list).


g) On Thursday, February 25, 2021, the undersigned emailed opposing

   counsel through his assistant (with opposing counsel cc’ed) to implore

   her to bring the matters of consent to this motion to his attention, and

   to ask if he had any objection to the last two (Barker and Benson)

   proposed mediators.


h) On Friday, February 26, 2021, the undersigned received an email

   stating that opposing counsel was in mediation that day and his

   response to my email would be delayed. The legal assistant suggested

   Shane Munoz, whom opposing counsel knows from discussions

   resulting from a prior mediation between the parties conducted by Mr.

   Munoz, is not acceptable to the Plaintiff.


i) Because the opposing counsel’s assistant indicated via email that

   opposing counsel might “respond after hours” because of depositions

   and mediations the undersigned has waited until today to file this

   motion. The undersigned has received no other communication from

   opposing counsel as of the time of filing of this Motion.




                                    4
2) From what has been stated above the Plaintiff has exercised due

   diligence, under the circumstances, in attempting set up the mediation.


3) This honorable court has the authority designate a mediator under MDFL

   Local Rule 4.03(a).


4) This honorable court has the authority to extend time for completion of

   mediation pursuant to FED. R. CIV. P. 6(b)(1) and MDFL Local Rule

   3.08.


      WHEREFORE, we respectfully move this Honorable Court to

designate a neutral mediator with appropriate knowledge and experience of

subjects to be mediated and to set a new deadline for the parties to complete

mediation.


February 27, 2021         Respectfully submitted,

                          Law Offices of Clint Curtis & Associates, PA


                          /s/ W. Patrick Westerfield, Esq.
                          Florida Bar No. 0486620
                          Attorney for the Plaintiff and Acting Trial Counsel
                          7217 E. Colonial Drive, Suite 113
                          Orlando, FL 32807
                          Tel. (407) 384-3120
                          Fax: (407) 386-7682
                          Email: Patrick@ClintCurtis.com
                          Alt. Email: law@ClintCurtis.com

                                      5
                           2d Alt. Email: SerenaKurtz@ClintCurtis.com


                      Local Rule 3.01(g) Certification

      I hereby certify that Plaintiff’s counsel has attempted to confer with

Defense counsel via email seeking consent as to this motion. Defense

counsel has been unavailable (per attached emails from his assistant). I

further certify that the undersigned shall make diligent efforts to contact

Defense counsel and supplement this motion pursuant to Local Rule

3.01(g)(3).

                       CERTIFICATE OF SERVICE

      I hereby certify that on February 27, 2021, I electronically filed the

foregoing with the Clerk of the Court for the U.S. District Court for the

Middle District of Florida by using the CM/ECF system which will send a

notice of electronic filing to the following:

Phillip J. Harris, Esq.
CONSTANGY, BROOKS, SMITH &
PROPHETE, LLP
100 North Tampa Street, Suite 3350
Post Office Box 1840
Tampa, Florida 33601-1840
Telephone: (813) 223-7166
Facsimile (813) 223-2515
Service Email: tampa@constangy.com
Attorney for the Defendant

                           /s/ W. Patrick Westerfield, Esq.



                                        6
